Exhibit 10.1 [form8_k.htm]
 


EMPLOYMENT AGREEMENT




         This EMPLOYMENT AGREEMENT (the "Agreement"), is effective as of January
15, 2009, by and between AMERICA WEST RESOURCES, INC. ("Employer"), and JOHN E.
DURBIN (the "Executive").


WHEREAS , Employer desires to retain the experience, abilities and service of
the Executive upon the terms and conditions specified herein; and


WHEREAS , the Executive is willing to enter into this Agreement upon the terms
and conditions specified herein;


NOW, THEREFORE , in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Employment.  Employer hereby offers and the Executive hereby accepts
such offer, all upon the terms and conditions set forth herein.


SECTION 2. Term. Subject to the terms and conditions of this Agreement, the
Executive shall be employed by Employer commencing on January 15, 2009, (the
"Effective Date") and terminating on December 31, 2010, (the "Primary Term")
unless sooner terminated pursuant to Section 5 of this Agreement.


SECTION 3.  Duties and Responsibilities.


A. Capacity. The Executive shall serve in the capacity of Chief Financial
Officer of the Employer. The Executive shall perform the duties ordinarily
expected of a Chief Financial Officer and shall also perform such other duties
consistent therewith as the Chief Executive Officer of the Employer shall, from
time to time, reasonably determine.


B. Full-Time Duties. The Executive shall devote his full business time,
attention and energies to the business of the Employer. Notwithstanding anything
herein to the contrary, the Executive shall be allowed to (a) manage the
Executive's personal investments and affairs, and (b) (i) serve on boards or
committees of civic or charitable organizations or trade associations, and (ii)
with the permission of the Chief Executive Officer of the Employer, serve on the
board of directors of any corporation or as an advisory director of any
corporation; provided that such activities do not interfere with the proper
performance of his duties and responsibilities specified in Section 3(A).


C.  Vacation Time & Holidays.  Executive shall be entitled to take three (3)
weeks of vacation per calendar year, and such time shall be fully-vested
immediately upon the Effective Date.  Executive’s vacation time may be increased
to that of other

 
 

--------------------------------------------------------------------------------

 

corporate executives in 2010 if Employer’s policies provide for more than three
weeks per annum for corporate executives.  In addition, Executive shall be
allowed time off for holidays per the Employer’s corporate calendar.




SECTION 4.  Compensation.


A. Base Salary. During the term of this Agreement, the Employer shall pay the
Executive , or an entity designated by the Executive, the sum of $223,000 per
annum as set forth herein.  For the month of January 2009, Employer shall pay
$9,300 by January 20, 2009.   Beginning February 2009 and thereafter during the
term of this Agreement, Employer shall make payments in monthly installments of
$18,583.33, payable by the 10th calendar day of each month.


B. Executive Bonus Program.  The Executive shall be entitled to participate in
any executive bonus program offered by the Employer during the term of this
Agreement.


C.  Corporate Housing & Relocation Expenses.  During the term of this Agreement,
Employer shall offer Executive the use of a corporate cottage in Price, Utah,
for housing at no charge.  The corporate cottage is and shall remain the
property of an affiliate of the Employer.  In addition, Employer shall offer or
pay for reasonable temporary housing to the Executive in Salt Lake City, Utah,
for a period of four months.  Employer shall reimburse Executive for actual,
customary, and reasonable relocation expenses incurred by Executive to move to
the State of Utah.


D.  Award of Stock Options.  Within 16 days of the signing of the Agreement (the
“Equity Compensation”), Employer will issue to Executive an option to purchase
2,000,000 shares of Employer’s common stock at an exercise price of $0.01. The
warrant shall have a five-year term.  Employee shall vest in the Equity
Compensation as follows:


March 31, 2009                                                      400,000
shares
June 30, 2009                                                         400,000
shares
September 30, 2009                                               400,000 shares
December 31, 2009                                                400,000 shares
March 31, 2010                                                      400,000
shares


Should this Agreement be terminated prior to December 31, 2010 for any reason,
Employee’s vesting in the Equity Compensation shall cease immediately upon the
termination date.  Employee understands that the Equity Compensation underlying
shares shall be “restricted, “as that term is generally understood in the
securities industry. The parties understand that such shares shall be issued
pursuant to the exemption from registration under Section 4(2) of the Securities
Act of 1933 and that the resale of such shares shall be restricted.



 
 

--------------------------------------------------------------------------------

 



SECTION 5.  Termination of Employment.


Notwithstanding the provisions of Section 2, the Executive's employment
hereunder may terminate under any of the following conditions:

 
 

--------------------------------------------------------------------------------

 

A. Death. The Executive's employment under this Agreement shall terminate
automatically upon his Death.


B. Disability.  The Executive's employment under this Agreement may be
terminated due to his Disability. "Disability" shall mean permanent and total
disability.


C. Termination by the Employer for Cause. The Executive's employment hereunder
may be terminated for Cause by the Employer. For purposes of this Agreement,
"Cause" means:




(1) willful and persistent failure by Executive to reasonably perform his
duties:


(2) conviction of a misdemeanor involving moral turpitude which materially
affects Executive's ability to perform his duties hereunder or materially
adversely affects Executive's or Employer's reputation or conviction of a
felony;


(3) material dishonesty, defalcation, or embezzlement or misappropriation of
corporate assets or opportunities; or


(4) any material default by Executive in the performance of any covenants or
agreements of Executive set forth in this Agreement.


D.  Termination by Executive.   Executive may terminate employment at his
discretion.


SECTION 6.  Payments Upon Termination.


A.   In the event of termination of this agreement because of Executive’s death
or disability, Employer shall be obligated to pay, and the Executive shall be
entitled to receive:


(1)  all accrued and unpaid Base Salary under Section 4 to the date of
termination;


(2) all accrued, but unpaid, bonuses and all stock under Section 4(B) and 4(D).


B.   In the event Executive terminates his employment with Employer prior to the
end of the primary term of this agreement or Employer terminates this agreement
for cause prior to the end of the primary term of this agreement, Employer shall
be obligated to pay, and the Executive shall be entitled to receive:


(1)  all accrued and unpaid Base Salary under Section 4 to the date of
termination;


(2)   all accrued, but unpaid, bonuses and all stock under Section 4(B) and
4(D).

 
 

--------------------------------------------------------------------------------

 



C.   In the event of termination by the Employer without cause prior to the end
of the Primary Term of this agreement, Employer shall be obligated to pay and
the Executive shall be entitled to receive:


                  (1) a lump sum severance payment (“Severance Payment”) equal
to the Base Salary and Cobra payments for the lesser of 1) six months and 2) the
pro rata remaining Primary Term.


                  (2) all accrued, but unpaid, bonuses and all stock under
Section 4(B) and 4(D).




SECTION 7.  Non-Competition.  In the event of termination of this agreement for
any reason other by the Employer without cause, then (i) during a period ending
six months following termination Executive shall not engage in any Competitive
Activity and (ii) during a period ending one year following termination
Executive shall not engage in any Solicitation Activity, as those terms are
defined herein.  If Executive chooses to engage in any Competitive Activity or
Solicitation Activity during that period, Employer shall be entitled to recover,
and Executive shall surrender, all stock issued to Executive under the terms of
this agreement.  For purposes of this Agreement, “Competitive Activity” shall
mean Executive’s participation, without the written consent of counsel for the
Employer, in the management of any business operation of any enterprise if such
operation (a “Competitive Operation”) engages in substantial and direct
competition with any business operation actively conducted by the Employer or
its divisions and subsidiaries on the date of termination. For purposes of this
paragraph, a business operation shall be considered a Competitive Operation if
such business sells a competitive product or service which constitutes (i) 15%
of that business’s total sales or (ii) 15% of the total sales of any individual
subsidiary or division of that business and, in either event, the Employer’s
sales of a similar product or service constitutes (i) 15% of the total sales of
the Employer or (ii) 15% of the total sales of any individual Subsidiary or
division of the Employer. Competitive Activity shall not include (i) the mere
ownership of securities in any enterprise, or (ii) participation in the
management of any enterprise or any business operation thereof, other than in
connection with a Competitive Operation of such enterprise.  For purposes of
this Agreement, “Solicitation Activity” shall mean Executive’s solicitation for
employment or retention, hiring or retention, without the written consent of
counsel of the Employer, of any person employed or retained by the Employer on
the date of termination or during the month preceding the date of termination.

 
 

--------------------------------------------------------------------------------

 

SECTION 8. Amendment; Waiver. The terms and provisions of this Agreement may be
modified or amended only by a written instrument executed by each of the parties
hereto, and compliance with the terms and provisions hereof may be waived only
by a written instrument executed by each Party entitled to the benefits thereof.
No failure or delay on the part of any party in exercising any right, power or
privilege granted hereunder shall constitute a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege granted hereunder.


SECTION 9. Entire Agreement. Except as contemplated herein, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes any and all prior written or oral agreements,
arrangements of understandings between the Employer and the Executive with
respect thereto.


SECTION 10. Notices. All notices or communications hereunder shall be in
writing, addressed as follows or to any address subsequently provided to the
other party:


To Employer:


America West Resources, Inc.
Attention: Chief Executive Officer
57 West 200 South, Suite 400
Salt Lake City, Utah 84101


To Executive:


Mr. John E. Durbin
8345 N.W. 66th Street, Suite 7997
Miami, FL  33166-2626____________________


All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery or overnight courier, upon receipt, (ii)
if sent by telecopy or facsimile transmission, upon confirmation of receipt by
the sender of such transmission or (iii) if sent by registered or certified
mail, on the fifth day after the day on which such notice is mailed.


 
SECTION 11. Severability. In the event that any term or provision of this
Agreement is found to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and provisions hereof shall
not be in any way affected or impaired thereby, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.
 

 
 

--------------------------------------------------------------------------------

 

 
SECTION 12. Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
(it being understood and agreed that, except as expressly provided herein,
nothing contained in this Agreement is intended to confer upon any other person
or entity any rights, benefits or remedies of any kind or character whatsoever).
No rights or obligations under this Agreement may be assigned or transferred
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation or the Employer, or the sale or liquidation as
described of all or substantially all of the assets of the Employer, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Employer and such assignee or transferee assumes the
liabilities, obligations and duties of the Employer, as contained in this
Agreement, either contractually or as a matter of law. The Employer further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take whatever action it legally can in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Employer hereunder.
 
SECTION 13. Governing Law; Dispute Resolution. This Agreement shall be governed
by and construed in accordance with the laws of the State of Utah (except that
no effect shall be given to any conflicts of law principles thereof that would
require the application of the laws of another jurisdiction). Any dispute or
misunderstanding arising out of or in connection with this Agreement shall first
be settled, if possible, by the parties themselves through negotiation and,
failing success at negotiation through mediation, and failing success at
mediation, shall be arbitrated at in a mutually agreeable place in the State of
Utah.  Unless otherwise agreed upon by the parties, the arbitration shall be had
before three arbitrators, each party designating an arbitrator and the two
designees naming a third arbitrator experienced in employment related
controversies. The procedure shall be in accordance with the rules and
regulations of the American Arbitration Association.


SECTION 14. Headings.  The headings of the sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.


SECTION 15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date set forth above.
 

 
AMERICA WEST RESOURCES, INC.
              /s/ DAN R. BAKER   
By:  Dan R. Baker
 
Its:  Chief Executive Officer
             
JOHN E. DURBIN
              /s/ JOHN E. DURBIN   
Executive

 